DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Components in claim 2: due to the use of “one or more,” every single optical component and combination of the below mentioned optical components must be shown in the figures, for example, the combination of a mirror and a Lambertian scattering element, the combination of a reflective element and an optically active element, or a combination of three components, etc. 
Components in claim 3: due to the use of “and/or,” every single cleaning component and combination of cleaning components must be shown in the figures, for example, the combination of a wiper and nozzles, a nozzle that is configured to issue both gas and liquid, etc. 
Components in claim 4: due to the use of “and/or,” every single control component and combination of control components must be shown in the figures, however, the only embodiment shown is a control unit with a line. 
Components in claim 5: due to the use of “and/or,” every single control method and combination of control methods must be shown in the figures.
must be shown or the features canceled from the claims.  No new matter should be entered (if there isn’t sufficient written description for the above components then they cannot be added to the drawings).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1: “the window facing away from a lidar sensor device a facing the field of view” in lines 6-7 should be “the window facing away from a lidar sensor device and facing the field of view” for further clarity;
Claim 4: “the clearing device” in lines 1-2 should be “the cleaning device” for further clarity;
Claim 6: “the window facing away from a lidar sensor device a facing the field of view” in lines 7-9 should be “the window facing away from a lidar sensor device and facing the field of view” for further clarity; and 
Claim 7: “the window facing away from a lidar sensor device a facing the field of view” in lines 8-10 should be “the window facing away from a lidar sensor device and facing the field of view” for further clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claims 2-5, due to the use of “one or more” and “and/or” language in the claims, each and every single component and combination of components must be described in the written specification in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains (as mentioned first paragraph of pre-AIA  35 U.S.C. 112). The mere copy and paste of the claim language into the summary with no further explanation or mention in the written description is not sufficient enough to explain the invention to a person skilled in the art, nor is it sufficient enough to show that the applicant is in possession of the invention as claimed, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. (See MPEP § 2163 for further details). 
More specifically, regarding claim 2, there is no description or drawing showing describing an active element by itself, let alone in use with other optical elements. There is no description of how multiple optical elements (i.e. a reflector and a scatterer) would be used together without interfering with one another. Regarding claim 3, there is no description or drawing showing or explaining a wiper element in use with a nozzle. There is also no description of how a nozzle would issue both a gas and a liquid, are there separate lines feeding through the nozzle with separate reservoirs holding different gasses and liquids? Regarding claim 4, there is no description or drawing showing or explaining how there would be a control unit with a line and without a line operating together. Why would there need to be both a line and a remote communication in cooperation with a control unit? Regarding claim 5, there is no description explaining how the device is both comparing intensities and correlating intensity using angular position. Also, claim 5 is dependent on claim 4 and is rejected at least because of its dependency on claim 4.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the field a view” in line 7 lacks antecedent basis.
Claims 2-5 are rejected for their dependency on claim 1. 
Regarding claim 4, “a control unit” in line 3 lacks antecedent basis as it has already been mentioned previously in the same claim, the examiner is interpreting it as the same control unit, “a control/detection line” is unclear, is it a control line or a detection line? Does it both control and detect? The examiner is interpreting the “control/detection line” as a control line or detection line. 
Claim 5 is rejected for its dependency on claim 4.
Regarding claim 6, “the field of view” in lines 8-9 lacks antecedent basis.
Regarding claim 7, “the field of view” in lines 9-10 lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frevert et al. (U.S. Patent No. 11457204 B1). NOTE: The examiner is examining the claims under their broadest, reasonable interpretation, meaning that each “and/or” statement is being treated as “or.” 
Regarding claim 1, Frevert teaches a cleaning device (310/110) for a lidar sensor set-up, comprising: a movable cleaning element (312) (see figure 3, cleaning device comprising of cleaning system 310 and optical coupler 110; and col. 9, lines 45-48, upon determining a contaminant 12, the optical system 300 could cause the wiper device 312 to wipe the optical element 10); wherein the cleaning device (310/110) is configured, for a cleaning operation, to move the cleaning element (312) on and/or along an outer side of a window (10) of the lidar sensor set-up (402/120/130), the outer side of the window facing away from a lidar sensor device (402/120/130) and facing the field of view of the lidar sensor set-up (see figure 4A, window 10 and lidar sensor device 120/130; see figure 4A, camera (optical sensor) 402; and col. 6, lines 53-54, the optical sensor could include a lidar sensor or another type of sensor), and wherein the movable cleaning element (312) has an optical element (114), the optical element (114) being configured to reflect back primary light from a transmitting path of the lidar sensor set-up (402/120/130), which is incident upon the optical element (114), into a receiving path of the lidar sensor set-up (402/120/130) (see figure 3, reflective surface 114 reflecting emission light 122 as return light 124 towards detector device 130).
Regarding claim 2, Frevert teaches the cleaning device (310/110) as recited in claim 1, wherein the optical element (114) includes one or more of the following: an optically passive element; a reflective element (114) (see figure 3, reflective surface 114); a mirror; a Lambertian element or a Lambertian scattering element; an optically active element; an optical waveguide.
Regarding claim 3, Frevert teaches the cleaning device (310/110) as recited in claim 1, wherein the movable cleaning element includes: a wiper (312) having a wiper arm and wiping lip configured to contact the outer side of the window (10); and/or a nozzle (314) configured to issue gas and/or air and/or liquid (col. 9, lines 44-52, As an example, upon determining a contaminant 12, the optical system 300 could cause the wiper device 312 to wipe the optical element 10, the liquid jet device 314 to spray a cleaning liquid onto the optical element 10, the gas jet device 316 to provide a pressurized gas to the surface of the optical element 10, and/or move the moveable optical film 318 so as to clean the optical element 10 or otherwise mitigate the effect of the contaminant 12).
Regarding claim 4, Frevert teaches the cleaning device (310/110) as recited in claim 1, wherein the cleaning device (310/110) includes a control unit (150) and/or an operative connection to a control unit (150) using a control/detection line, and wherein, in cooperation with a detection unit (130) of the lidar sensor set-up (402/120/130), the control unit (150) is configured to evaluate detected primary light reflected back by the optical element (114) (col. 7, lines 39-45, the intensity of out-coupled light 224 could be lower than emission light 122. Such an intensity difference could depend, at least in part, on a density, size, and/or type of contaminant on the optical element 10. In such a fashion, the contaminant detection system 100 could determine the presence of one or more contaminants (e.g., contaminants 12a and 12b) along a surface of the optical element 10).
Regarding claim 5, Frevert teaches the cleaning device as recited in claim 4, wherein the control unit (150) is configured to: determine an intensity of the primary light reflected back by the optical element (114); compare the intensity to a setpoint intensity (col. 7, lines 39-45, the intensity of out-coupled light 224 could be lower than emission light 122. Such an intensity difference could depend, at least in part, on a density, size, and/or type of contaminant on the optical element 10. In such a fashion, the contaminant detection system 100 could determine the presence of one or more contaminants (e.g., contaminants 12a and 12b) along a surface of the optical element 10); and/or compare the intensity to an intensity from an immediately preceding, cleaning operation and/or movement action; and/or correlate the intensity with: (i) a motion of the cleaning element, and/or (ii) an angular motion of the cleaning element, and/or (iii) an angular position of the cleaning element; and/or compare the intensity to a threshold intensity value for eye protection; and/or compare the intensity to a setpoint laser power value of the intensity; and/or output a control signal for a cleaning operation; and/or a warning signal in each instance, in response to irremovable degradation and/or defect and/or contamination.
Regarding claim 6, Frevert teaches a lidar sensor set-up (402/120/130), comprising: a cleaning device (310/110) (see figure 3, cleaning device comprising of cleaning system 310 and optical coupler 110) including: a movable cleaning element (312) (col. 9, lines 45-48, upon determining a contaminant 12, the optical system 300 could cause the wiper device 312 to wipe the optical element 10), wherein the cleaning device (310/110) is configured, for a cleaning operation, to move the cleaning element (312) on and/or along an outer side of a window (10) of the lidar sensor set-up (402/120/130), the outer side of the window facing away from a lidar sensor device (402/120/130) and facing the field of view of the lidar sensor set-up (see figure 4A, window 10 and lidar sensor device 120/130, see figure 4A, camera (optical sensor) 402; and col. 6, lines 53-54, the optical sensor could include a lidar sensor or another type of sensor), and wherein the movable cleaning element (312) has an optical element (114), the optical element (114) being configured to reflect back primary light from a transmitting path of the lidar sensor set-up (402/120/130), which is incident upon the optical element (114), into a receiving path of the lidar sensor set-up (402/120/130) (see figure 3, reflective surface 114 reflecting emission light 122 as return light 124 towards detector device 130).
Regarding claim 7, Frevert teaches a vehicle (500), comprising: a lidar sensor set-up including a cleaning device (310/110) (see figures 5A-5E, vehicle 500; and see figure 3, cleaning device comprising of cleaning system 310 and optical coupler 110), the cleaning device (310/110) including: a movable cleaning element (312) (col. 9, lines 45-48, upon determining a contaminant 12, the optical system 300 could cause the wiper device 312 to wipe the optical element 10), wherein the cleaning device (310/110) is configured, for a cleaning operation, to move the cleaning element (312) on and/or along an outer side of a window (10) of the lidar sensor set-up (402/120/130), the outer side of the window facing away from a lidar sensor device (402/120/130) and facing the field of view of the lidar sensor set-up (see figure 4A, window 10 and lidar sensor device 120/130, see figure 4A, camera (optical sensor) 402; and col. 6, lines 53-54, the optical sensor could include a lidar sensor or another type of sensor), and wherein the movable cleaning element (312) has an optical element (114), the optical element (114) being configured to reflect back primary light from a transmitting path of the lidar sensor set-up (402/120/130), which is incident upon the optical element (114), into a receiving path of the lidar sensor set-up (402/120/130) (see figure 3, reflective surface 114 reflecting emission light 122 as return light 124 towards detector device 130).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878